United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-1831
                                  ___________

Dewayne Lockhart,                       *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Smurfit-Stone Container Corporation; *
Paper, Allied-Industrial, Chemical &    *      [UNPUBLISHED]
Energy Workers International Union, *
                                        *
             Appellees.                 *
                                   ___________

                            Submitted: November 6, 2002

                                 Filed: December 2, 2002
                                  ___________

Before HANSEN, Chief Judge, BEAM, and SMITH, Circuit Judges.
                              ___________

PER CURIAM.

       Dewayne Lockhart appeals from the district court's1 grant of summary
judgment in favor of Lockhart's employer, Stone Container Corporation ("Stone"),
and PACE International Union (the "Union"). After Stone terminated Lockhart for
violating sexual-harassment and workplace-violence policies, he brought this action


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
under section 301 of the Labor Management Relations Act, 29 U.S.C. § 185, alleging
unfair representation by the Union and breach of contract by Stone. We affirm.

       In order to prevail in a hybrid claim under section 301 against both an
employer and a union, an employee must prove both the union's breach of its duty of
fair representation and the employer's breach of the collective bargaining agreement.
Scott v. United Auto., 242 F.3d 837, 840 (8th Cir. 2001) (citing Vaca v. Sipes, 386
U.S. 171, 186-87 (1967)). A court must find unfair representation by the union
before considering the merits of a section 301 claim against an employer. Buford v.
Runyon, 160 F.3d 1199, 1201 (8th Cir. 1998). A union breaches its duty of fair
representation only when its conduct is arbitrary, discriminatory, or in bad faith.
Vaca, 386 U.S. at 190. To survive a motion for summary judgment on the issue of
bad faith, an employee must demonstrate fraud, deceitful action, or dishonest conduct
by the union. Baxter v. United Paperworkers Int'l Union, Local 7370, 140 F.3d 745,
747 (8th Cir. 1998). Lockhart has simply not met this burden.

       It may be that the Union could have performed a more rigorous and thorough
investigation in this case, but we grant unions "broad latitude" in dealing with their
members and review their performance in "a highly deferential light." Pegump v.
Rockwell Int'l Corp., 109 F.3d 442, 444 (8th Cir. 1997). The Union was certainly
within that latitude in its disposition of this case. Because Lockhart cannot establish
unfair representation by the Union, his claim against Stone for breach of contract
must also fail. Accordingly, we affirm the grant of summary judgment.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                         -2-